DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "cold” in claim 3 is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the temperature range encompasses by the scope of such a claim.




The term "standard” in claim 6 is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of what standards are encompasses by the scope of such a claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TAS, in view of the combination of Larcers2007, CC, Tewari (2005/0112252), Avure Technologies, Mora (2004/0071846), Burn (2008/0245078), Braverman (4,140,807), Sunshine and Dance, Shimek (2013/0183420) and Safron, as evidenced by the Coconut Hub.

TAS: THAI AGRICULTURAL STANDARD TAS 15-2007; AROMATIC COCONUT; National Bureau of Agricultural Commodity and Food Standards, Ministry of Agriculture and Cooperatives, 50 Phaholyothin Road, Ladyao, Chatuchak, Bangkok 10900, Telephone (662) 561 2277 www.acfs.go.th, Published in the Royal Gazette Vol.123 Section 3D, dated 4 January 2008.

Larcers2007: Extracting the Coconut Ball using a Water Buffalo Horn; YouTube; published online Jan 13, 2011 at: https://www.youtube.com/watch?v=0wwRnWjJ4_I

CC: The Cultured Cook, DIY Coconut Water; published online Aug. 13, 2012.

Avure Technologies: High Pressure Food Processing (HPP); published online by 12/18/2008 as verified at: http:/web.archive.org/web/200812182136491/http://www.aver.com

Sunshine and Dance: published 8/2010; http://sunshine-dineanddance.blogspot.com/2010_08_01_archive.html.

Safron: published online 10/2002:  http://web.archive.org/web/20021014125415/http://www.youngcoconuts.com/benefits.html


The Coconut Hub: https://www.coconutinformation.com/cocos; printed 10/17/2018.



Independent claim 1
TAS teaches a process for preparing coconut products.

Obtaining
Since TAS teaches a process for preparing coconut products, there is a reasonable expectation of success in a step of obtaining coconuts, for their use in the process taught.

Removing
TAS teaches that a coconut is trimmed, by carving the raw meat of the at least one raw coconut wherein the respective 10husk and shell or combination thereof is removed (2.1).  
TAS teaches that the trimmed coconut has one to two layers left housing the coconut water inside during processing wherein one layer is hard (endocarp) and the other layer is soft (i.e. endosperm) (Section 3.1.1) and (Fig. 1-3).




Such a teaching provides that the removing is of the first two layers of the coconut, the outer layer exocarp (husk) and the middle layer fiber mesocarp (shell) wherein the shell endocarp (hardened shell) is exposed once the exocarp and mesocarp are removed, wherein the shell endocarp layer encloses the coconut solid endosperm (i.e. pulp). 

TAS is not explicit about the names of the layers left after the carving/removing, in the case of leaving two layers of housing the coconut water inside during processing wherein one layer is hard (endocarp) and the other layer is soft (i.e. endosperm) are removed (Section 3.1.1) and (Fig. 1-3).
Larcers2007 also teaches methods of making trimmed coconuts, with the outer layers removed, so that the coconut meat (i.e. pulp) is left housing the coconut water inside.
Larcers2007 further illustrates removing the first two layers of the coconut, the outer layer exocarp and the middle layer fiber mesocarp, wherein the shell endocarp will be exposed once the exocarp and mesocarp are removed; and then carving out the endosperm (i.e. raw meat) from the 15endocarp using a flexible buffalo horn.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making trimmed coconuts with the outer layers removed so that two layers of coconut meat are left housing the coconut water inside, as the modified teaching of TAS, to include the explicitly claimed names of the layers left after the step of removing, as claimed because Larcers2007 illustrates that the art finds said names to be suitable for similar structure of the coconut.

Carving
The modified teaching, in Lancers2007, provides a step of carving out the endosperm (i.e. raw meat) from the 15endocarp layer, as discussed above, wherein the coconut liquid endosperm is within the coconut solid endosperm.

Washing
TAS teaches that the meat (pulp) must be clean (3.1.1 (3), and one in the art of preparing food would understand that cleaning fruit is commonly performed by washing/rinsing it, however, TAS but does not discuss this.
CC also teaches methods of treating green coconut (i.e. young coconut) wherein the outer husk is removed and the white under husk (endosperm) is exposed, then the coconut is rinsed well (see 3rd-5th para.), which provides a step of washing, as claimed.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making coconut water inside its own husk, wherein the husk must be clean, to include a step of washing, as claimed, because one of skill in the art would have the common knowledge (i.e. sense) that to achieve a cleaned fruit it must be washed; further CC also teaches methods of making trimmed peeled packaged fresh coconut products and further provides a step of washing it, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success because such a thing was known to have been accomplished.

Pasteurizing
Although commonly known for use when processing produce, TAS does not discuss a step of pasteurization, as claimed.
Tewari also teaches a method of making packaged foods (ti.), including fresh fruit (0037) wherein the processed food products are subjected to high pressure to extend the shelf life (paragraph 26), wherein the pressure is held for a minimum of 0.1 second (0026), which encompasses the claim of 3 minutes. 
Tewari teaches the method also comprises the steps of obtaining/providing fruit that is skinned, packaged (0037-0038), wherein the packages were vacuum packaged and sealed (0038).  The skinned, packaged fruit was subjected to high-pressure process (HPP) system pressurizing fluid and the sealed pouches to a pressure sufficient to provide the benefit of destroying microorganisms that cause fruit spoilage without the use of chemical preservatives. The HPP process extends the shelf life of the product (0045) and therefore creates a HPP treated package.
Tewari also teaches that the high pressure food processor may be any commercially available high pressure food processor such as Avure Technologies' Model 35 L (0026), and that the high pressure process can extend the shelf life of foods, improve the microbial characteristics of cut fruit (0039 and 0045).  



Avure Technologies, also teaches HPP systems as also referred to in the Tewari reference, where the water pressure of HPP systems can be used to make food safer by destroying pathogens such as Listeria, E. Coli (which is “Escherichia coli”), and Salmonella, where foods retain more of their sensory quality, and the use of chemical preservatives can be eliminated (page 1, paragraphs 1-2).  
Like Tewari, "Avure Technologies" teaches an HPP system for extending the shelf life of a packaged food (i.e. fruits) while maintaining sensory, nutritional, and microbial characteristics.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making packaged fresh fruit products, as the modified teaching of TAS, to include a step wherein the packaged fresh fruit is subjected to a step of pasteurization, as claimed, because  the combination of Tewari and Avure Technologies illustrate that the art finds such a step for the benefit of extended shelf lives of foods, improved microbial characteristics of cut fruit, making food safer by destroying pathogens such as Listeria, E. Coli (which is “Escherichia coli”), and Salmonella, where foods retain more of their sensory quality, and the use of chemical preservatives can be eliminated.

Freezing
The modified teaching does not discuss freezing the peeled coconuts before packaging them.


Mora also teaches methods of making peeled whole coconuts wherein the natural waters are contained within the pulp; and further provides a step of freezing prior to packaging (ref. clm. 1 and paras. 0020 and 0029), as claimed.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making peeled whole coconuts wherein the natural waters are contained within the pulp, as the modified teaching of TAS, to include a step wherein the coconuts are frozen prior to packaging, as claimed, because Mora illustrates that the art finds a step of freezing prior to packaging as being suitable for similar intended use, including methods of making peeled whole coconuts wherein the natural waters are contained within the pulp, which further shows that it was known for such a thing to have been done.

The modified teaching does not discuss that the method of freezing is the specifically claimed type, blast freezing.
Burn also teaches methods of freezing foods, including fruits and vegetables (0004) wherein the freezer used is a blast freezer (ti.). Burn goes on to discuss that blast freezing systems are known which are designed for freezing large quantities of comestibles such as vegetables (i.e. the edible part of a plant) by subjecting the comestibles to air, moving at high velocity, chilled to very low temperatures, such as -40 degrees F., for a period of time sufficient to completely freeze the product (0004).



Next, Burn teaches that consistent low temperatures of -20 to -40 °F, or lower, are considered necessary for the high quality long term storage of most frozen food (0005).  So-called blast freezing systems have been developed to freeze foodstuffs at these temperatures quickly (0005). 
Since the freezing point of coconut water (liquid coconut endosperm) is about
- 2.4 °C (-19.11), the temperature range taught by Burn, provides a temperature of blast freezing, wherein the coconut liquid endosperm freezes within the coconut solid endosperm to form the frozen coconut product.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of freezing fruit, as in the modified teaching of TAS above, to include the use of the specifically claimed type of freezer, a blast freezer, as claimed, because Burn illustrates that the art finds blast freezers to be suitable for similar intended uses, including methods of freezing fruit, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

Packaging
TAS provides that packaging covers the trimmed fruits (6.2- 6.3).
Although coconut products are well known to be packaged wherein packages are sealed, TAS only teaches that the fruit is packaged (6.2).  
Braverman also teaches edible frozen coconut (col. 8, 32+) products, and further illustrates that said products are packaged and sealed (top of col. 9).


Sunshine and Dance also teaches edible coconuts products, and further illustrates that they are packaged and sealed (see short article).
There are many reasons one would desire to seal a package, including that by sealing a food package the food article therein would not fall out and become damaged; and sealing a food package will protect the food item from dust, air, water and other contaminants that lead to spoilage.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of making packaged edible coconut products, as the modified teaching of TAS, to include a step of sealing a package, as claimed, because sealing a food package provides the benefits of protecting the items therein from becoming damaged, as discussed above, and the combination of Braverman and Sunshine and Dance illustrate that the art finds such a step as being suitable for similar intended uses, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Storing
TAS does not discuss that the packaged HPP food is then stored.
Shimek also teaches methods of making HPP food products, including vegetables (ti.), which encompasses fruit because a vegetable is a part of a plant that is edible; and further provides that they are stored at 38 ºF to about 3 ºC for up to 150 days (0154), which encompasses the claimed step of cold storing the coconut product.  


Shimek teaches HPP provides the benefits of: mitigating or eliminating the risk that bacteria, mold, yeast, and parasites  in or on HPP-treated articles; reducing the respiration rate of cells in living or previously-living fruits (0002).
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of preparing HPP fruits, as the modified teaching of TAS, to include a step wherein the HPP fruit are refrigerated after the HPP step, as claimed, because Shimek illustrates that the art finds a step of refrigeration as being suitable for similar intended use, including methods of making HPP vegetables/fruits; and further shows such a step provides the benefits of: mitigating or eliminating the risk that bacteria, mold, yeast, and parasites  in or on HPP-treated articles; reducing the respiration rate of cells in living or previously-living fruits.

On the age of the treated coconuts
On the age of the coconut, when watching the color version of the video of Larcers2007, the reference shows that the pulp is formed and able to be to be carved out of the roundish green shell and water does not spill during carving. See the internet video.
The Coconut Hub provides evidence that at about 9-10 month the coconut is still roundish and has a green color, like those used in Lancers2007.
Therefore the modified teaching, in Lancers2007 provides that the removing of the outer layer exocarp and a middle layer fiber mesocarp of the raw coconut occurs when the coconuts have a maturity range of about 9 to about 10 months (39.10 to 43.45 weeks), which encompasses the claimed age of a coconut harvested from a palm tree between a 40th and 43rd week after fruits emerged on the palm tree.
Further, Safron teaches benefits to using young coconuts, because in their young stage of growth they are the most health enhancing, including being great blood purifiers.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of making edible  products, as the modified teaching of TAS, by including a step wherein the coconut used is a young coconut having a maturity of 40 to 43 weeks in age (i.e. one harvested from a palm tree between the 40th and 43rd week after the fruits emerged on the palm tree), as claimed, because the combination of Lancers2007, the Coconut Hub, and Safron illustrate that the art finds coconuts having encompassing ranges of maturity to be suitable for similar intended use of making edible young coconut products; and Safron teaches benefits to using young coconuts, because in their young stage of growth they are the most health enhancing, including being great blood purifiers; further Safron illustrates that the art finds the use of young coconuts as being suitable for similar intended uses, making edible coconut products, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.






Intended Use
It would be reasonable to expect that a similar process for preparing similar products by using similar method steps would have similar intended uses, including that the claimed use: for preparing a frozen coconut product in which coconut liquid endosperm is frozen within a coconut solid endosperm, would have been obvious.
Further, since the freezing point of coconut water (liquid coconut endosperm) is about - 2.4 °C (-19.11), the use of the temperature range taught by Burn (-20 to -40 °F, or lower) (0005), provides a temperature of blast freezing wherein the coconut liquid endosperm freezes within the coconut solid endosperm to form the frozen coconut product.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of processing fruit with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of processing fruit, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
As for claim 2, the modified teaching, in Larcers2007, further illustrates: carving out the endosperm (i.e. raw meat) from the 15endocarp using a buffalo horn, as claimed.  As for the buffalo horn being an alpha-keratin type, sine alpha-keratin is a type of keratin found in the horns of vertebrates, it would be reasonable to expect that it would be in the buffalo horn tool used by Larceres2007.

As for claim 3, The modified teaching, in CC, provides a step of washing the coconut solid endosperm that includes rinsing the coconut solid endosperm, which encompasses the use of running water  in cold running water because rinse, by definition means letting water run over.  
Although the modified teaching is not explicit about the rinse water being cold, as claimed, the teaching of the use of water encompasses cold water, because in this specific case the various permutations of types of water in the generic are so small (hot, warm or cold) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of washing coconut, as the modified teaching above, to include the specifically claimed type of water, cold, as claimed, because in this specific case the various permutations of types of water in the generic are so small (hot, warm or cold) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

As for claim 4, it is well known to blanch fruits prior to their packaging for its function as an antimicrobial or color preservation.
The modified teaching, in Shimek, provides it is desirable to use any supplemental antimicrobial heat treatment, for example, blanching; and further, that the antimicrobial effects of HPP treatment, various heat treatments, and combination with various antimicrobial agents can be cumulative, complementary (in that some are more effective against certain types of microbes than others), or both.  
As a result, the benefit of such a method is that no single HPP, heat, or antimicrobial treatment need be employed under conditions of maximal effectiveness, but can instead be employed under conditions that induce relatively few or relatively undetectable organoleptic changes in treated foodstuffs (0013+). 



Independent claim 7
The modified teaching above makes a coconut product, as claimed.
Although the particulars of the product by process claims are provided above, determination of patentability is based solely on the claimed product itself because the patentability of a product does not depend on its method of production. In this case, since the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TAS, in view of the combination of Larcers2007, CC, Tewari (2005/0112252), Avure Technologies, Mora (2004/0071846), Burn (2008/0245078), Braverman (4,140,807), Sunshine and Dance, Shimek (2013/0183420) and Safron, as evidenced by the Coconut Hub, as applied to claims 1-4 and 7 above, further in view of Dempsey and Harper (3,277,657).
Dempsey: The art of air blast freezing: Design and efficiency considerations; Available online 13 December 2011.

Placing the coconut solid endosperm in a perforated blast freezing tray in a blast freezer
The modified teaching, in Burn, provides that the food is packed onto a freezer tray (0016), or basket (i.e. perforated tray) the tray is engaged with a slide to be pushed (i.e. 5slide) into the blast freezer (0016, ti.).  

Securing a door of the freezer
The modified teaching, in Burn, teaches that the freezer is to be configured to have an airlock door (0099), which provides a reasonable expectation that a step of securing the door of the freezer has been achieved after food is placed therein.

Setting temperature at about -35°C
The modified teaching, in Burn, teaches that the food stuff is frozen to temperatures that are low, including -20 ºF to -40 ºF or lower quickly (0005). 
The modified teaching does not discuss setting the temperature of the freezer at about -35 degrees Celsius (-31 degrees Fahrenheit) prior to its use, however, absent a showing of criticality, it would be reasonable for one of art to expect that since Burn teaches that the food stuff is frozen to -20 ºF to -40 ºF or lower, that the freezer would have been set to a similar range, and therefore such a step would have been obvious.  

Activating an internal fan in the blast freezer at a speed of about 3 meters per second
Burns teaches the freezer has internal fan/s (0101-0102) that are functioning and therefore it is obvious that they were activated (0101). 
The modified teaching, does not discuss that the fans operate in the blast freezer at a speed of about 3 meters per second.
Dempsey also teaches about using blast freezers for freezing food (ab.) and further provides that optimal fan speeds are from 3 to 8 m/s (pg. 74, top of col. 2).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of freezing food with blast freezers, as the modified teaching of TAS, to include that the fans operate in the blast freezer at a speed of about 3 meters per second, as claimed, because Dempsey illustrates that the art finds encompassing fan speeds as being optimal, which provides on of skill with a reasonable expectation of success in such a step because such a thing was known to have been accomplished.

Blast freezing the coconut solid endosperm for about 25 minutes
The modified teaching does not discuss blast freezing the coconut solid endosperm for about 25 minutes.  
Harper also teaches methods of freezing foods (2, 22+) and further provides the amount of time to freezing depends on the speed of the conveyors and the length of the chambers and size of the food, smaller items at 15 seconds and larger items at ten minutes which shows that the freezer is at a low temperature within 25 minutes.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making frozen food, as the modified teaching of TAS, to include the process parameters of the freezing process, as claimed, because the combination of Burn and Harper illustrates that the art finds the process claimed parameters as being suitable for similar intended use, including methods of making frozen foods which provides one of skill in the art would have had a reasonable expectation of success because such a thing was known to have been accomplished.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TAS, in view of the combination of Larcers2007, CC, Tewari (2005/0112252), Avure Technologies, Mora (2004/0071846), Burn (2008/0245078), Braverman (4,140,807), Sunshine and Dance, Shimek (2013/0183420) and Safron, as evidenced by the Coconut Hub, as applied to claims 1-4 and 7 above, further in view of Schmutz.
Schmutz: Clemson Cooperative Extension: Freezing Fruits and Vegetables; HGIC 3063; initial publication 07/1999; revised publication 05/2011.

With regard to the prior art, the term/phrase "standard mechanical freezer" encompasses a blast freezer, because even home refrigerators comprise some blast freezing concepts and use them to preserve the food that you buy on a daily basis.

As for claim 6, the modified teaching provides the use of a blast freezer, therefore encompasses the use of a standard mechanical freezer.
The modified teaching does not discuss a step of placing the frozen fruit into cold storage that maintains temperature ranging from about -25 ºC to -20 ºC, as claimed.
Schmutz also teaches methods of freezing fruits, including their storage and provides that for the benefit of top quality frozen fruits, they should be stored at 0 °F or lower, which makes obvious the step of placing the frozen fruit into cold storage that maintains temperature ranging from about -25 ºC to -20 ºC.




It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making frozen fruit products, as the modified teaching of TAS, to include a step of placing the frozen fruit into cold storage that maintains a temperature ranging from about -25 ºC to -20 ºC, as claimed, because Schmutz teaches benefits to storing frozen fruit at below 0 °F for achieving top quality frozen fruits. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Flash freeze.net teaches that even home refrigerators (i.e. standard mechanical freezers) comprise some blast freezing concepts and use them to preserve the food that you buy on a daily basis, therefore the teaching of the use of a blast freezer encompasses standard mechanical freezers.
FlashFreeze.net: The history of flash freezing; published online at least by 10/27/2020 at: https://web.archive.org/web/20201027000906/https://flash-freeze.net/flash-freezing/the-history-of-blast-freezers.html

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793